Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 5, 1993, which, upon reconsideration, adhered to its prior decision dismissing claimant’s appeal for failure to file a timely notice of appeal.
Claimant’s case was reopened by the Board and the sole issue considered was whether there had been compliance with the procedural safeguards set forth in the consent judgment in Municipal Labor Comm. v Sitkin (1983 WL 44294 [US Dist Ct, SD NY, Aug. 1, 1983, Carter, J., 79 Civ 5899]). Claimant fails to allege any procedural errors on appeal and we conclude that the Board’s determination is supported by substantial evidence.
Cardona, P. J., Mikoll, Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.